            Case 2:18-cv-00582-EGS Document 40 Filed 07/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CARLENE MCNEISH,                                :
                                                :
                             Plaintiff,         :          CIVIL ACTION NO. 18-582
                                                :
       v.                                       :
                                                :
ANDREW M. SAUL, Commissioner of                 :
Social Security Administration,                 :
                                                :
                             Defendant.         :

                                            ORDER

       AND NOW, this 20th day of July, 2020, after considering the plaintiff’s motion for

attorney’s fees (Doc. No. 33), the Commissioner’s response to the motion (Doc. No. 34), and the

plaintiff’s reply to the Commissioner’s response (Doc. No. 35); and after oral argument on the

motion on July 1, 2020; and for the reasons set forth in the separately filed memorandum opinion;

accordingly, it is hereby ORDERED that the plaintiff’s motion (Doc. No. 33) is DENIED.


                                                    BY THE COURT:



                                                    /s/ Edward G. Smith
                                                    EDWARD G. SMITH, J.
